                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                             Case No. 3:20-cv-00019-FDW

WILLIAM F. MACKEY,

                   Plaintiff,

v.                                                 DEFENDANT’S REPLY IN SUPPORT OF
                                                      ITS MOTION FOR SUMMARY
WELLS FARGO BANK, N.A.,                                      JUDGMENT

               Defendant.
___________________________________/

I.     MACKEY FAILED TO CREATE A GENUINE DISPUTE OF MATERIAL FACT
       BECAUSE HE DID NOT REFUTE WELLS FARGO’S EVIDENCE OR
       PROPERLY PRESENT OTHER RECORD EVIDENCE THAT IS MATERIAL.

       Mackey did not counter Wells Fargo’s Statement of Undisputed Material Facts with any

citations to the record that show the existence of a genuine dispute as to any material fact.

Mackey’s failure to dispute Wells Fargo’s facts constitutes an admission of those facts. See Fed.

R. Civ. P. 56(e); Reid v. Charlotte-Mecklenburg Bd. of Educ., No. 314CV00066FDWDSC, 2016

WL 6080545, at *2 (W.D.N.C. Feb. 12, 2016), aff'd sub nom. Reid v. Charlotte Mecklenburg

Sch., 675 F. App'x 315 (4th Cir. 2017). Therefore, summary judgment as to all of Mackey’s

claims is warranted because the relevant, material facts supporting Wells Fargo’s Motion for

Summary Judgment are undisputed.

       In addition, Mackey attempted to offer numerous “facts” in his response that lack

evidentiary support and in some instances are contradicted by his deposition testimony. Even if

these purported facts were germane to the Court’s analysis, they should be rejected for multiple

reasons.




           Case 3:20-cv-00019-FDW Document 20 Filed 12/04/20 Page 1 of 10
       Mackey declares that in a meeting with Bob Blood and others in 2017, “Blood explained

that Wells Fargo had taken advantage of Plaintiff when he was hired by placing Plaintiff near the

bottom of the salary range for a SOSS 3 and that Plaintiff should have been placed at a higher

salary rate at the time he was hired due to his qualifications and experience with in the financial

services arena.” (Dkt. 19 at 4.) When asked at his deposition what Blood said at this meeting,

Mackey testified that Blood “did indicate that normally we bring our employees in at about 75 to

90 percent of the pay scale. And he's saying I normally bring mine in at 90 percent.” (Dep.

103:17-22.)1 When asked if Blood said anything else, Mackey answered “No … well, he may

have, but I can’t recall.” (Dep. 104:3-5.) Mackey was also asked if Blood told him “that Wells

Fargo had taken advantage of [Mackey]” and he responded, “I don’t recall.” (Dep. 105:19-25.)

Mackey did not testify that Blood had any knowledge of or commented on Mackey’s

“qualifications and experience in the financial services arena.” Mackey’s contradiction of his

sworn testimony cannot create a genuine dispute of material fact. Chester v. U.S. Sec. Assocs.,

No. 3:12-CV-00204-FDW, 2013 WL 3712331, at *1 (W.D.N.C. July 12, 2013).

       Mackey also contends that “he did not receive a raise from 2010 to 2017 because of

budget restraints.” (Dkt. 19 at 4, Dkt. 19-6.) Mackey does not attempt to provide any foundation

facts or authenticate Exhibit 6 to render it admissible and part of the record. See Fed R. Civ. P.

56(c); Reid, 2016 WL 6080545, at *2. In addition, this document contains no mention of raises.

(Dkt. 19-6.) Moreover, Mackey’s deposition testimony and other record evidence conclusively

show that Wells Fargo gave Mackey a raise each year after it promoted him to SOSS 3. (Dep.

120:14-122:13; Dkt. 16-4, ¶ 19.)


1
 The transcript of Mackey’s deposition (“Dep.__”) and the deposition exhibits (“Dep. Ex. __”)
are included in Defendant’s Appendix to its Motion for Summary Judgement as Exhibit 1.


        Case 3:20-cv-00019-FDW Document 20 Filed 12/04/20 Page 2 of 10
                                     -2-
       Mackey also asserts in his sham Declaration that he began performing SOSS 4 job duties

in 2014 and suggests that he should have been promoted to such position then. (Dkt. 19 at 5;

Dkt. 19-1.) In contrast, when Mackey was asked at his deposition when he thought he should

have been promoted to a SOSS 4, he responded, “In 2016.” (Dep. 128:10-14.)

II.    MACKEY HAS NOT PRESENTED ANY DIRECT EVIDENCE OF
       DISCRIMINATION.

       Mackey argues that he provided sufficient direct evidence of discrimination to avoid

summary judgment. “Direct evidence must be ‘evidence of conduct or statements that both

reflect directly the alleged discriminatory attitude and that bear directly on the contested

employment decision.’” Warch v. Ohio Cas. Ins. Co., 435 F.3d 510, 520 (4th Cir. 2006)

(citation omitted). Mackey has not proffered a single statement or other conduct from a

decision-maker evidencing any racial or sex animus, and thus his purported evidence is not direct

evidence of discrimination.

III.   MACKEY’S 2010 PAY DISCRIMINATION CLAIMS SHOULD BE DISMISSED.

       In its motion, Wells Fargo demonstrated that Mackey’s pay discrimination claims based

on his salary in the SOSS 3 pay range were meritless. These were the only claims in Mackey’s

Complaint based on his 2010 salary and served as the foundation for Mackey’s assertion that he

remains underpaid to this day. Consistent with his Complaint allegations, when asked about

these claims at his deposition, Mackey stated he was placed “very low on the pay scale, too low

on the pay scale.” (Dep. 97:13-17.) Mackey also confirmed he had no other claim based on his

initial salary. (Dep. 140:13-141:12.)

         Mackey did not respond to Wells Fargo’s arguments in his response. Rather, Mackey

presented – for the first time in this action – a new theory for his pay discrimination claims.




         Case 3:20-cv-00019-FDW Document 20 Filed 12/04/20 Page 3 of 10
                                      -3-
Mackey now argues that Wells Fargo discriminatorily offered him a promotion to SOSS 3

instead of a “higher” promotion to SOSS 4. (Dkt. 19 at 7-9.)

       Mackey’s new claims fail for several reasons. First, “a party may not use a brief

opposing summary judgment to amend a complaint.” Robinson v. Bowser, No. 1:12CV301,

2013 WL 5655434, at *3 (M.D.N.C. Oct. 16, 2013).

       Second, these claims are time barred. Pay discrimination claims under Section 1981 have

a four-year statute of limitations. Because Mackey’s Complaint was filed on December 11,

2019, any claim arising prior to December 11, 2015 is untimely. Mackey’s claims also are

untimely under Title VII because Mackey recast such claims as a failure to promote; a claim that

is based on a “discrete act” that “constitutes a separate actionable ‘unlawful employment

practice.’” Nat'l R.R. Passenger Corp. v. Morgan, 536 U.S. 101, 114 (2002). The timeliness of

Mackey’s original pay discrimination claims does not save his new failure to promote claims.

Id. at 113. Thus, Mackey’s new claims must arise from an act taking place no later than 180

days prior to Mackey’s first EEOC charge – March 14, 2018. Mackey’s claims based on his

promotion in 2010, therefore, are untimely. 42 U.S.C. § 2000e-5(e)(1); Gean v. Novant Health,

Inc., No. 3:16-CV-00703, 2017 WL 64748, at *2 (W.D.N.C. Jan. 5, 2017).

       Third, Mackey failed to exhaust his administrative remedies for his Title VII claims

because neither of his EEOC charges reference a failure to be promoted to SOSS 4 in 2010.

(Dep. 82:24-83:12, 93:8-21, Dep. Exs. 13, 15.) See Chacko v. Patuxent Inst., 429 F.3d 505, 506

(4th Cir. 2005).

       Further, Mackey failed to establish a prima facie case under Title VII or Section 1981

because he did not suffer an adverse employment action. Davis v. Nissan N. Am., Inc., 693 F.

App’x 182, 184 (4th Cir. 2017). It is undisputed that Wells Fargo’s SOSS 3 offer to Mackey was



        Case 3:20-cv-00019-FDW Document 20 Filed 12/04/20 Page 4 of 10
                                     -4-
a promotion and he received a raise as part of this promotion. (Dep. 56:10-14, Dkt. 16-3, ¶¶ 10-

12.) A raise is only an adverse action if there is a significant disparity between the plaintiff’s

raise and those of similarly-situated employees. Lovell v. BBNT Sols., LLC, 295 F. Supp. 2d 611,

626 (E.D. Va. 2003). In comparing Mackey’s raise with the employees who received SOSS 4

offers, there is no significant disparity: Mackey: $959.03; Little: $1,570.48; Hood: $1,532.15;

and Irwin did not receive a raise. (Zerulik Decl. II ¶¶ 5-8.)2

       Finally, Nancy Mank made offers to the initial members of the Charlotte Tax Cost team

“on each applicant’s relevant work experience and salary history.” (Dkt. 16-3, ¶ 17.) Mackey

claims that this reason is pretextual because he had “comparable” experience to Hood, Irwin, and

Little and cites to Exhibit 3, a chart purporting to show the employees’ respective dates of hire

by Wells Fargo or a predecessor. (Dkt. 19 at 18-19, Dkt. 19-3.) Mackey failed to provide any

foundation evidence or authenticate this document to make it properly admissible. See Fed. R.

Civ. P. 56(c); Reid, 2016 WL 6080545, at *2. In any event, Mackey’s contention that his

experience is “comparable” to his co-workers’ experience is based on his speculation that Mank

considered “relevant work experience” to be nothing more than the years an employee was

employed by Wells Fargo.3 Mackey also fails to account for the significant difference in his

prior salary before his SOSS 3 promotion, $32,175.37, as compared to the prior salaries of the

SOSS 4s: Hood: $38,466.25; Little: $39,799.92; and Irwin: $42,537.50. (Zerulik Decl. II ¶ 4.)

Mackey’s pretext argument is an improper attempt to substitute his evaluation of his experience

with that of Mank. Holland v. Washington Homes, Inc., 487 F.3d 208, 217 (4th Cir. 2007).




2
 The Second Declaration of Jonathan Zerulik (“Zerulik Dec. II”) is attached as Exhibit 1.
3
 Along these lines, Mackey testified at his deposition that he did not have any personal
knowledge regarding his co-worker’s employment history. (Dep. 66:13-15, 67:4-6, 21-22.)


         Case 3:20-cv-00019-FDW Document 20 Filed 12/04/20 Page 5 of 10
                                      -5-
IV.    MACKEY’S FAILURE TO PROMOTE CLAIMS SHOULD BE DISMISSED.

       Mackey’s failure to promote claims in his Complaint were premised solely on his desire

to be promoted to a SOSS 4. See Compl. ¶ 25. Mackey also testified at his deposition that the

basis for his claims is his belief that he should have been promoted to SOSS 4 in 2016. (Dep.

127:14-128:14.) He further confirmed that this was the only promotion at issue in this action.

(Dep. 129:7-11, 130:16-131:2.)

       Mackey now claims that he was denied promotions to various positions and attaches

several inadmissible documents labeled as applications to his response to identify such positions.

(Dkt. 19 at 10, Dkt. 19-5.) Mackey’s new theory underlying his failure to promote claims is

another improper belated attempt to add new claims that should be rejected by this Court. See

Robinson, 2013 WL 5655434, at *3.

       In addition, these claims are time barred under Title VII because all of Mackey’s denied

promotions occurred prior to March 14, 2018, which is 180 days prior to his first EEOC charge.

42 U.S.C. § 2000e-5(e)(1); Gean, 2017 WL 64748, at *2. Mackey also failed to exhaust his

administrative remedies for such claims because neither of his EEOC charges mention these

other denied opportunities. (Dep. 82:24-83:12, 93:8-21, Dep. Exs. 13, 15.) See Chacko, 429

F.3d at 506.

       Even if Mackey could bring his novel promotion claims, he wholly failed to raise a

genuine dispute of any material fact as to whether Wells Fargo intentionally discriminated

against him.

       Mackey contends that Danny Nethken promoted every other member of the Charlotte

team (Dkt. 19 at 11-12); such assertion is not supported by the record evidence. Ana Taylor

began working for the team as a SOSS 3. (Dkt. 19-3; Dkt. 16 at 6; Dkt. 16-4, ¶ 20.) Taylor was



        Case 3:20-cv-00019-FDW Document 20 Filed 12/04/20 Page 6 of 10
                                     -6-
promoted to SOSS 4 by Laura Richardson in March 2014, almost one year before Nethken

became manager of the team in January 2015.4 (Zerulik Decl. II ¶ 9.) Kathie Little still works in

the same position, SOSS 4, that she first held in 2010. (Dkt. 16 at 4, 10.) And there is no record

evidence that Nethken was involved in the 2014 promotion of Hood or the 2016 promotion of

Irwin to Operations Analyst 4. (Zerulik Decl. II ¶¶ 10-11.) Moreover, Mackey has not

presented any record evidence that Nethken was involved in the decision-making process for his

denied opportunities. Indeed, Mackey has failed to even identify the decision-maker responsible

for denying him these positions. See Hill v. Lockheed Martin Logistics Mgmt., Inc., 354 F.3d

277, 286 (4th Cir. 2004).

       Mackey also cites a purported statement from yet another inadmissible document in

which Brandi Anne Dotson states that Mackey was treated differently. (Dkt. 19 at 8.) The

context of this hearsay statement verifies Wells Fargo’s reason for the delay of Mackey’s SOSS

4 promotion. (Dkt. 19-7 at 3.) In response to this statement, Shannon Claytor noted

“[m]anagement feels that their hands are tied based on their budget.” Id. Thus, Dotson’s

statement merely confirms that the delay in Mackey’s SOSS 4 promotion was only based on

Nethken’s misunderstanding of his budgetary restrictions and provides no evidence, pretextual or

otherwise, that Mackey’s race or sex was a factor in the delay. See Woodley v. Blue Cross Blue

Shield of S.C., No. 3:06-2180-JFA-JRM, 2008 WL 746996, at *6-8 (D.S.C. Mar. 18, 2008).

       Further, Mackey’s claim that SOSS 5 Joel Williams refused to train him is immaterial

because: (1) it is not an adverse employment action, see Mayo v. Smith, No. 1:15-CV-00299,

2016 WL 2894871, at *7 (E.D. Va. May 16, 2016); (2) Williams did not make any decisions


4
 Mackey falsely asserts that he began reporting to Nethken in 2014. Nethken became Mackey’s
manager in January 2015. (Dkt. 16-4, ¶ 23.)


        Case 3:20-cv-00019-FDW Document 20 Filed 12/04/20 Page 7 of 10
                                     -7-
about Mackey’s employment and his conduct cannot constitute evidence that Wells Fargo’s

legitimate reasons for its actions are pretextual; and (3) the allegation that Williams trained all

white employees is a conclusory assertion unsupported by any record evidence. (Dkt. 19 at 13.)

See Rowe v. Marley Co., 233 F.3d 825, 831 (4th Cir. 2000).

V.     MACKEY’S CLAIMS BASED ON HIS CURRENT SALARY SHOULD BE
       DISMISSED.

       Mackey also improperly recasts his pay discrimination claims based on his current salary.

In Mackey’s Complaint, he contends that his current salary is “well below market rate for his

role.” Compl. ¶ 34.

       Wells Fargo demonstrated in its motion that these claims are baseless because Mackey

receives the highest salary of all SOSS 4s on the Charlotte team. (Dkt. 16 at 10, 20.) Mackey

does not dispute this uncontroverted fact. Instead, Mackey now argues that if he had received

“more promotions and opportunities,” he “could have far exceeded his current role as a SOSS 4.”

(Dkt. 19 at 20.) This new claim is yet another improper last-ditch amendment to Mackey’s

lawsuit and fails as a matter of law. See Robinson, 2013 WL 5655434, at *3.

                                                       Respectfully submitted,

                                                       WELLS FARGO BANK, N.A.

                                                       By /s/ Frederick T. Smith
                                                          Frederick T. Smith
                                                          North Carolina Bar No. 45229
                                                          SEYFARTH SHAW LLP
                                                          121 West Trade Street, Suite 2020
                                                          Charlotte, North Carolina 28202
                                                          Telephone: (704) 925-6023
                                                          Facsimile: (704) 559-2425
                                                          E-mail: fsmith@seyfarth.com




         Case 3:20-cv-00019-FDW Document 20 Filed 12/04/20 Page 8 of 10
                                      -8-
                                           Ethan Goemann
                                           North Carolina Bar No. 50731
                                           SEYFARTH SHAW LLP
                                           121 West Trade Street, Suite 2020
                                           Charlotte, North Carolina 28202
                                           Telephone: (704) 925-6026
                                           Facsimile: (704) 946-6083
                                           E-mail: egoemann@seyfarth.com

                                           Attorneys for Defendant

Date: December 4, 2020




       Case 3:20-cv-00019-FDW Document 20 Filed 12/04/20 Page 9 of 10
                                    -9-
                           UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF NORTH CAROLINA
                                CHARLOTTE DIVISION
                               Case No. 3:20-cv-00019-FDW

WILLIAM F. MACKEY,

                     Plaintiff,

v.                                                         CERTIFICATE OF SERVICE

WELLS FARGO BANK, N.A.,

               Defendant.
___________________________________/

                                    CERTIFICATE OF SERVICE

        I hereby certify that on December 4, 2020, I filed a true and correct copy of

DEFENDANT’S REPLY IN SUPPORT OF ITS MOTION FOR SUMMARY JUDGMENT

with the Clerk of the Court using the CM/ECF system, which will automatically send e-mail

notification of such filing to the following attorney of record:

                                  Alisha S. Brown
                                  Hall & Dixon, PLLC
                                  725 East Trade Street, Suite 115
                                  Charlotte, North Carolina 28202


                                                       /s/ Frederick T. Smith
                                                       Frederick T. Smith
                                                       North Carolina Bar No. 45229
                                                       Attorney for Defendant




66931875v.4Case   3:20-cv-00019-FDW Document 20 Filed 12/04/20 Page 10 of 10
